SEPARATE CONCURRING OPINION.
SHERWOOD, J.
Robbery in the first degree under our statute may be committed either by forcibly taking from the person or in his presence and.taking a person from his *291property is the same in law as taking the property from his person, in short, it is the felonious dispossession of the owner of his property; or the property may be taken in the presence of the party in charge of the property under the Act of 1895, supra.
Such taking, in either case, is complete whenever the act of dispossession is accomplished. In the present instance, the forcible separation of the owner or quasi owner from his property occurred when the agent of the Southern Express Company was driven out of his car at the point of the revolver. The subsequent removal of the ear westward a quarter of a mile, the blowing open of the safe, added nothing whatever to the criminality of the act already done. The taking was complete whenever the act of dispossession was complete. They constituted but one and the same act.
The only point upon which I have any doubt is the refusal of the instruction respecting the presumption of innocence. It should have been given; but inasmuch as the evidence of the identity and consequent guilt of defendant is so clear, I have with some degree of hesitation concurred in affirming the judgment, believing that in the circumstances stated, no error demanding reversal has occurred.